Citation Nr: 1528028	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a compensable evaluation for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to December 1988, and he had additional service in the New York Army National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A videoconference hearing was held before the undersigned Veterans Law Judge from the RO in Buffalo, New York, in April 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be an outstanding and relevant VA treatment record not associated with the claims file, as detailed in the directives below.

In addition, the Veteran indicated that he would attempt to obtain clarification from his private audiologist regarding the results of the December 2014 audiological testing during the 60-day period that the record remained open after the hearing.  See Bd. Hrg. Tr. at 3-7.  On review, the evidence submitted by the Veteran in April 2015 does show an interpretation of the actual test results; however, it is still unclear as to whether the audiologist used the Maryland CNC test. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  As the case is being remanded, the AOJ should make an attempt to obtain additional clarification from the private audiologist. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding and relevant VA treatment records, including the January 6, 2014, hearing evaluation from the Buffalo VA Medical Center noted in the October 2014 VA examination report.

2.  The AOJ should attempt to clarify whether the Veteran's private audiologist at Diversified Hearing Services used the Maryland CNC test during the December 2014 audiological testing.

All attempts and responses should be documented in the claims file.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

